Citation Nr: 9929583	
Decision Date: 10/15/99    Archive Date: 10/29/99

DOCKET NO.  96-44 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to March 
1969.  He spent a year as an infantryman in Vietnam for which 
he was awrded the Combat Infantryman Badge (CIB) and Vietnam 
Combat Medal (VCM), among others.  


This matter comes to the Board of Veterans Appeals (Board) on 
appeal from an August 1995 rating decision of the Department 
of Veterans Affairs (VA) Regional Office at Oakland, 
California, by which service connection was granted for post-
traumatic stress disorder (PTSD) and a 30 percent disability 
evaluation was assigned therefor.  

To the extent that the veteran may be claiming an earlier 
effective date for the grant of service connection and award 
of compensation for PTSD, that matter is referred to the RO 
for clarification and any other appropriate action. 


FINDINGS OF FACT

1.  This appeal is from an original claim for service 
connection for PTSD received on January 23, 1995, which was 
granted from that date, with a 30 percent disability 
evaluation assigned.  

2.  All the evidence necessary for an equitable disposition 
of the matters being decided by the Board has been obtained 
by VA.  

3.  From January 23, 1995, to October 29, 1996, PTSD resulted 
in considerable, but no greater, social and industrial 
impairment.  

4.  As of October 29, 1996, PTSD was no longer productive of 
considerable social and industrial impairment and was 
productive of no more than definite social and industrial 
impairment.  






CONCLUSION OF LAW

During this appeal period, staged ratings of 50 percent from 
January 23, 1995, to October 29, 1996, and 30 percent from 
October 29, 1996, are warranted.  38 U.S.C.A. §§ 1155, 5107, 
7104 (West 1991); 38 C.F.R. §§ 3.102, 3.400, 4.1, 4.2, 4.6, 
4.7, 4.10, 4.130, 4.132, Diagnostic Code 9411 (1996); 
Fenderson v. West, 12 Vet. App. 119 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service medical records show that in September 1966 the 
veteran complained of nightmares, and in July 1967 he 
reportedly was to see a psychiatrist for nightmares, etc.  He 
reported increasing apprehension and anxiety manifested by 
sleep walking, occasional insomnia, claustrophobic feelings 
and decreasing efficiency in the performance of his duties.  
The diagnosis was chronic, moderate anxiety reaction 
associated with stress from six months of combat duty and 
productive of mild impairment.  It was recommended that he be 
removed to a noncombat status if his sleep walking was 
verified due to the danger it posed for his unit.  Acute 
situational anxiety reaction was the final diagnosis.  

January 1995 VA outpatient treatment records show that the 
veteran requested treatment for PTSD.  He reportedly had been 
an unemployed laborer for about two months.  A history of a 
psychiatric visit for anxiety during active service and his 
Vietnam combat service were noted.  Mood was fair.  He slept 
on the average of 4-5 hours a night and felt tired in the 
morning.  His ability to concentrate was termed not real 
solid.  His energy level was OK and his appetite varied, 
although his weight was fairly stable.  He reportedly drank 
6-12 beers a day from noon on.  

On a VA questionnaire regarding PTSD completed in February 
1995, the veteran endorsed various items including that he 
very frequently had dreams or nightmares of military 
experiences, which were so real and frightening that he 
awakened in a sweat, felt as if events were recurring or that 
he was reliving these experiences, and became very upset and 
depressed when something happened that reminded him of his 
military trauma.  He reported frequent vivid recollections of 
upsetting things that happened in the military, flashbacks, 
attempts to avoid any thoughts, feelings and activity that 
reminded him of his military trauma, attempts to block out 
painful memories of his military trauma, various sleep 
problems, problems expressing his feelings when he became 
angry, and trouble controlling any possible violence.  He 
also reported that he wondered why he was still alive with 
others died in the military, was able to work around people, 
and could not work around loud noises.  

In the questionnaire, the veteran also reported, in part, 
that it was very true that he did not feel like it was worth 
getting close to others, and that he had had so many jobs 
since his service that he had nothing to look forward to when 
he retired.  It reportedly was sometimes true that was no 
longer interested in activities that he used to enjoy, that 
he was emotionally able to get close to others, that he had 
problems dealing with relationships when it came to showing 
tenderness, intimacy and sexuality, that he enjoyed the 
company of others depending on his mood, that it seemed as if 
he had no feelings (but at other times he did), that he had a 
hard time expressing his feelings even to the people he cared 
about, that he did not want to get involved with any type of 
relationship, that he was an easy going and even-tempered 
person, that he could lose his temper and explode over minor 
and everyday things, that he was frightened by the urge to 
injure someone, that his memory was not as good as it used to 
be, that he had trouble concentrating or completing tasks, 
that he cried easily and over anything, and that he had found 
it very difficult to keep a job since his discharge from the 
military.  

The veteran further indicated that it was very likely that he 
would become verbally abusive and/or physically violent if 
someone pushed him too far.  He indicated that it was rarely 
true that people who knew him best were afraid of him and 
kept their distance, that sometimes he was frightened by the 
urge to kill someone, that sometimes he felt guilty about 
surviving the war when others did not, and that he could not 
work under stress.  He sometimes felt guilty about some of 
the things that he did in the military, although he never 
wished he were dead when he thought of those things.  It 
reportedly was slightly true that he had felt like killing 
himself lately.  He denied being unable to do any work at all 
and indicated that he could work in an office or an enclosed 
area as long as he could get out and walk around.  

On a VA examination in April 1995, the examiner stated that 
the claims folder had been available for review.  He detailed 
the veteran's his combat duties, activities and experiences 
in Vietnam, which included being wounded in action, killing 
the enemy, and seeing his fellow soldiers wounded and killed.  
After the war the veteran reportedly had a great deal of 
difficulty readjusting.  He complained of poor sleep, waking 
up frequently at night, claustrophobic feelings when he was 
in bed, constant nervousness, waking up in a cold sweat, 
feeling compelled to get up and check around the house to 
make sure that he was safe if a noise awakened him, 
discomfort in public places, feeling compelled to sit near an 
exit in public places so that he could get out, being 
startled easily, intrusive thoughts about Vietnam whenever he 
heard a helicopter, flashbacks, usually when he smelled 
diesel fuel, and recurring nightmares about his Vietnam 
experiences.  He stated that he drank one to two six- packs 
of beer a day.  It was noted that he had finished high school 
and one and a half years of college.  He was divorced and had 
two children.  He had been arrested twice and had spent a few 
hours in jail for driving under the influence (DUI).  He had 
worked in construction and last worked in 1994.  He 
acknowledged problems with his superiors.  He lived with his 
oldest son, did the cooking and grocery shopping, took care 
of the household and the finances, and used his own car.  

On the mental status examination, the veteran was noted to 
appear his stated age.  He was dressed casually and 
appropriately.  He was cooperative.  Mood was depressed and 
affect was blunted.  His speech was spontaneous with normal 
rate, volume and tone.  Thought processes were logical and 
goal-directed.  There was no loosening of associations or 
flight of ideation.  He denied hallucinations and was not 
delusional.  He reported some feelings of helplessness, 
intrusive thoughts about his Vietnam experiences, and 
flashbacks.  Insight and judgment were fair.  He was well 
oriented to time, place, person and purpose.  He could recall 
two out of three words after three minutes and his short and 
long term memory was grossly intact.  He was able to spell 
"world" backwards without difficulty and could interpret a 
proverb.  The impression was PTSD and alcohol abuse.  His 
psychological stressors were termed severe, and global 
assessment of functioning (GAF) was 50.  The veteran's 
history and mental status examination reportedly were 
consistent with a diagnosis of PTSD related to his 
experiences in Vietnam.  

On a VA examination on October 19, 1996, the examiner noted 
that the claims folder was available for review.  Following 
the January 1995 VA outpatient visit, the veteran reportedly 
had tried a Vietnam Outreach Center.  However, he did not 
feel comfortable with the therapist and returned only a few 
times.  He had not had any subsequent psychiatric treatment.  
He reported not having been hospitalized or given medication 
for his psychiatric disorder.  He indicated that he drank 
alcohol but denied that it had ever been a problem.  He lived 
in a house with his two sons and paid the mortgage.  He 
reportedly continued to have a good relationship with his ex-
wife, and their sons had lived with both parents as they grew 
up.  The veteran was working full time in the construction 
industry, having worked for his current company for one and a 
half months.  He stated that, over the years, he felt that he 
often had been the last hired and the first fired.  He 
reported not having had any altercations with his employers 
but he did not "kiss up" to them.  His longest job had been 
in the service, between 1966 and 1969.  He had worked for an 
Air Force base in the early 1980's for a year and a half, but 
had not worked longer for anyone else.  For leisure, he 
watched sports on TV and took care of his home.  He belonged 
to the VFW, but was not active.  He had no hobbies or 
avocations and belonged to no clubs or organizations.  

The veteran complained of intermittent anxiety, which he 
characterized as suspiciousness.  He sometimes felt 
uncomfortable around people, especially crowds.  In bars and 
restaurants, he always sat near the exits and tried to stay 
alert to what was happening around him. He shopped without 
problems and generally liked people.  He described 
frightening nightmares about Vietnam once or twice a week 
that awakened him.  He awakened with tachycardia and 
sometimes with diaphoresis.  He would get up, go outside, and 
sometimes get a beer before going back to bed.  He described 
himself as a very light sleeper and had occasional initial 
insomnia.  He also awoke in the middle of the night for no 
apparent reason.  He reportedly thought about Vietnam 3 or 4 
times a day; the thoughts were precipitated by smelling 
diesel fuel, hearing helicopters, or seeing terrain that 
reminded him of Vietnam.  Vietnam thoughts centered on an 
ambush that resulted in heavy casualties.  He felt hatred and 
fright when he thought about Vietnam.  He did not always 
become preoccupied with these thoughts but on occasion felt 
badly for a day or two.  Whenever he heard unanticipated 
gunfire or backfiring, he hit the ground.  He talked only to 
Vietnam combat veterans and otherwise avoided talking about 
his experiences in Vietnam.  He tried not to think about 
Vietnam and avoided reminders of Vietnam.  He reported that 
his longest bout with depression lasted a week and a half, 
about two years previously.  He denied other problems with 
depression.  He took pleasure in food, had a good energy 
level, and felt that his energy, initiative and motivation 
were normal.  He denied having suicidal thoughts, hypomania 
or feelings of panic.  

The objective findings on mental status evaluation showed 
that the veteran appeared slightly younger than his stated 
age.  He was clean shaven, appropriately dressed and 
moderately well groomed.  He demonstrated no unusual kinetic 
behavior.  Mood was pleasant and cooperative.  Affect was 
appropriate to the situation.  There was no evidence of 
sadness, tearing, anger, or irritability.  Laughter on a 
couple of occasions was spontaneous and appropriate.  He was 
engaging apparently with good object relations.  There was no 
history or evidence of hallucinations or illusions.  Speech 
was inflective without pressure or lag.  In response to 
questions, thought processes were coherent and goal-directed.  
He sometimes elaborated on his thoughts and was spontaneous 
in his thinking.  Thought content was without evidence of 
psychotic thinking or first rank symptoms.  Suicidal and 
homicidal ideations were denied.  He was oriented in all 
spheres without evidence of gross cognitive deficit.  It was 
summarized that he had a history of combat nightmares and 
intrusive thoughts.  He continued to be hypervigilant and he 
described some avoidant behavior related to Vietnam.  He 
denied significant depressive feelings and stated that he had 
no difficulty for the most part in interpersonal dealings.  
He was not in treatment and was not enthusiastic about 
entering treatment.  He was fully employed and lived with his 
two sons.  PTSD was diagnosed without psychosocial stressors.  
GAF was 58 with moderate difficulty in social and 
occupational functioning on the basis of PTSD.  

Due to regulatory changes, the RO asked the examiner in 
December 1996 to prepare an addendum to address what changes, 
if any, the required application of DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, fourth edition, (DSM-
IV), effective November 7, 1996, would make in the evaluation 
of the veteran.  In January 1997, the examiner reported that 
the October 1996 examination was done in the framework of 
DSM-IV nomenclature.    

VA outpatient clinical records dated in from April to June 
1999 have been submitted in support of the claim, the RO 
review of which has been waived in writing by the veteran.  
Those records show continuing problems with PTSD and 
employment but will not be discussed in detail in view of the 
remand action at the end of this decision.  

Legal Criteria

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  Cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In that 
decision, the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") also 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson v. West, at 137.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

Separate diagnostic codes identify the various disabilities. 
In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  These regulations include 38 C.F.R. §§ 4.1, 4.2, 
which require the evaluation of the complete medical history 
of the claimant's condition.  These regulations operate to 
protect claimants against adverse decisions based on a 
single, incomplete, or inaccurate report, and to enable the 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 593-94.

With respect to psychiatric disability, before November 7, 
1996, VA regulations provided that the severity of a 
psychiatric disorder was premised upon actual symptomatology, 
as it affected social and industrial adaptability.  38 C.F.R. 
§ 4.130.  Two of the most important determinants were time 
lost from gainful employment and decrease in work efficiency.  
Id.

Under the criteria in effect prior to November 7, 1996, a 30 
percent rating is warranted for PTSD when it is productive of 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people; the 
psychoneurotic symptoms result in such reduction and 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  In order to 
qualify for the next higher rating of 50 percent, there must 
be considerable impairment in the ability to establish or 
maintain effective or favorable relationships with people 
and, by reason of psychoneurotic symptoms, the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment.  A 70 percent 
disability evaluation is warranted where the ability to 
establish or maintain effective or favorable relationships 
with people is severely impaired or if the psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  A 100 percent disability evaluation is warranted 
where the attitudes of all contacts except the most intimate 
must be so adversely affected as to result in virtual 
isolation in the community.  Totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy result 
in profound retreat from mature behavior.  There is 
demonstrable inability to obtain or retain employment.  Code 
9411, in effect prior to November 7, 1996.

Words such as "considerable" and "severe" are not defined in 
the Schedule.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just".  38 C.F.R. § 4.6.  It 
should also be noted that use of terminology such as "severe" 
by VA examiners and others, although evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 U.S.C.A. § 7104; 38 C.F.R. 
§§ 4.2, 4.6.

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons or 
bases" for its decision.  38 U.S.C.A. § 7104(d)(1).

In a November 9, 1993, precedent opinion, the VA General 
Counsel concluded that "definite" is to be construed as 
"distinct, unambiguous, and moderately large in degree."  
"Definite" represents a degree of social and industrial 
inadaptability that is "more than moderate and less than 
rather large."  O.G.C. Prec. 9-95 (Nov. 9, 1993).  The Board 
is bound by this meaning of "definite."  

As stated, 38 C.F.R. § 4.132, the VA Schedule of Ratings for 
Mental Disorders, was amended and redesignated as 38 C.F.R. § 
4.130, effective November 7, 1996.  Under the new regulation, 
the evaluation criteria have substantially changed, focusing 
on the individual symptoms as manifested throughout the 
record, rather than on medical opinions characterizing 
overall social and industrial impairment as mild, definite, 
considerable, severe, or total.  

Effective November 7, 1996, 38 C.F.R. § 4.130, provides for a 
30 percent disability rating when there is occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).  A 50 percent evaluation is 
warranted for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment or abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships.  A 70 percent 
evaluation is warranted where there is occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking or mood, 
due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control such as unprovoked irritability with 
periods of violence; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances; inability to establish and maintain 
effective relationships.  A 100 percent evaluation is 
warranted where there is evidence of total occupational and 
social impairment due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living; disorientation to time or 
place; memory loss for names of close relatives, own 
occupation or own name.  38 C.F.R. § 130, Diagnostic Code 
9411.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

When, after consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  "Reasonable doubt" means a doubt which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

GAF is a scale reflecting the "psychological, social, and 
occupational functioning in a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995) citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th 
ed.), p.32.]  GAF scores ranging between 61 to 70 reflect 
some mild symptoms (e.g., depressed mood and mild insomnia) 
or some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, and has 
some meaningful interpersonal relationships.  Scores ranging 
from 51 to 60 reflect moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal 

ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  Id; 
see also 38 C.F.R. § 4.125 (1996) referring to DSMIII-R, 
38 C.F.R. § 4.125 (1999) referring to DSM IV; Richard v. 
Brown, 9 Vet. App. 266 (1996).  

Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to the appellant applies, unless Congress provided otherwise 
or permitted the Secretary to do so and the Secretary has 
done so.  Marcoux v. Brown, 9 Vet. App. 289 (1996); Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).  

Analysis

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  When a veteran is awarded service connection for a 
disability and subsequently appeals the initial assignment of 
a rating for that disability, the claim continues to be well 
grounded.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  The Board 
notes that in the instant case, there is no indication that 
there are additional pertinent records which have not been 
obtained and are necessary for an equitable disposition of 
the issue to the extent it is being decided in this decision.  
Thus, under these circumstances, no further development is 
required in order to comply with VA's duty to assist mandated 
by 38 U.S.C.A. § 5107(a).  

As to whether an increased rating was warranted prior to 
November 7, 1996, when the psychiatric rating criteria were 
revised, only the old criteria of Diagnostic Code 9411 may be 
considered, along with the clinical records up to and 
including the rating examination in October 1996.  Different 
ratings may be assigned depending on the severity of the PTSD 
that was shown during that period of time, starting with the 
effective date determined by the receipt of the veteran's 
original claim on January 23, 1995.  This was the effective 
date for the grant of service connection for PTSD and for the 
assignment of a 30 percent disability evaluation therefor.  
See 38 C.F.R. § 3.400(b), (o).  

Although it was first indicated that the veteran was 
unemployed when he was seen for PTSD in January 1995, there 
is nothing in the record that shows his lack of employment is 
due to PTSD.  Additionally, at the time of the January 1995 
visit, he was drinking 6-12 beers a day starting at noon.  At 
that time, there were deficits in mood, sleep, and ability to 
concentrate.  In February 1995, the veteran endorsed numerous 
items on a VA questionnaire for PTSD, including problems with 
combat dreams and nightmares, reliving combat experiences, 
flashbacks to upsetting military experiences, avoidant 
behavior, problems with anger, and the inability to work 
around noises.  He also reported that he did not feel it was 
worth getting close to others, that there was nothing to look 
forward to, along with a likelihood of becoming verbally 
abusive and physically violent if pushed too far.  

The VA examination report of April 1995 reflects the 
veteran's complaints of poor sleep, frequent awakening, 
claustrophobia, constant nervousness, cold sweats, compulsive 
checking around his house to be sure it was safe, discomfort 
in public, startle response to loud and unexpected sounds, 
flashbacks to Vietnam stimulated by smells and sights, and 
combat nightmares.  He also reportedly had problems with his 
superiors.  His mood was depressed and his affect blunted, 
and he felt helpless.  His GAF was 50, which is indicative of 
serious psychiatric symptoms such as obsessional rituals, an 
inability to keep a job or friends.  

In view of the above psychiatric symptoms, both subjectively 
reported and objectively noted, the Board concludes that PTSD 
more closely approximated a disorder productive of 
considerable social and industrial impairment under the 
criteria in effect prior to November 7, 1996, thereby 
warranting a 50 percent rating effective from the date of 
claim, January 23, 1995.  Nevertheless, the evidence does not 
show that PTSD was productive of severe, or greater, social 
and industrial impairment during this period of time.  The 
veteran had voiced the ability to work around people without 
any problems in February 1995 and felt that he could work 
under the right circumstances.  His living arrangement with 
his son, where he did the cooking, grocery shopping, took 
care of the household, and the finances and used his own car 
militates against a finding of severe or greater social and 
industrial impairment.  Moreover, the contribution of his 
abuse of alcohol to his industrial impairment may not be 
considered.  His mental status reflected no problems as to 
speech, thought processes, orientation, hallucinations or 
delusions, memory, or interpreting ability.  Insight and 
judgment were termed fair.  Under these circumstances, the 
degree of social and industrial impairment resulting from 
PTSD is shown to have been no more than considerable.   

When the veteran was examined in October 1996, his situation 
had improved and he had been working in construction for a 
month and a half.  He was not receiving psychiatric treatment 
or medication.  No psychotropic medication was felt to be 
needed, except perhaps to help him sleep better.  Although it 
was indicated that he remained socially isolated, and 
experienced anxiety, discomfort in crowds/public places, 
combat nightmares, intrusive thoughts about Vietnam, startle 
response, and depression, his objective, mental status 
evaluation was essentially normal as to speech, grooming, 
appearance, behavior, energy, mood, affect, thought 
processes, and orientation.  He denied significant 
depression.  Additionally, the GAF score was 58, considerably 
higher than the prior GAF of 50.  A GAF of 58 signifies 
moderate symptoms and moderate difficulty in social and 
occupational functions, such as few friends.  Since this 
examination revealed improvement, both subjectively and 
objectively, it is concluded that as of October 29, 1996 no 
more than definite ("more than moderate and less than rather 
large") social and industrial impairment was demonstrated 
and that entitlement to a rating in excess of 30 percent is 
not shown as of October 29, 1996.  Under the revised criteria 
that became effective on November 7, 1996 a rating in excess 
of 30 percent also would not be warranted.  A 50 percent 
rating would require occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  
Clearly, the evidence does not show such manifestations.   

The Board concludes by noting that although it has considered 
the Court's decision in Fenderson, 12 Vet. App. 119, the 
veteran has not been prejudiced by such consideration.  Case 
law provides that when the Board addresses in its decision a 
question that has not been addressed by the RO, it must 
consider whether the claimant has been given adequate notice 
of the need to submit evidence or argument on that question 
and an opportunity to submit such evidence and argument and 
to address that question at a hearing, and, if not, whether 
the claimant has been prejudiced thereby.  Bernard v. Brown, 
4 Vet. App. 384, 392-394 (1993).  In this case, the veteran 
has been advised of the laws and regulations pertinent to 
disability evaluations for psychiatric disorders and, 
subsequent to the grant of service connection for PTSD, was 
afforded an examination and opportunity to present argument 
and evidence in support of his contentions relevant to 
correct evaluation of his disability.  Additionally, 
consideration of Fenderson has resulted in a rating in excess 
of 30 percent for part of the period under consideration.  
Thus, review of this case has been consistent with the 
Court's decision in Fenderson.  Accordingly, no prejudice has 
resulted herein.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  


ORDER

A rating of 50 percent is granted for PTSD from January 23, 
1995 through October 18, 1996, with return to the previously 
assigned 30 percent rating as of October 29, 1996.  This 
award is subject governing regulations, including those 
applicable to the payment of monetary benefits.





REMAND

In pertinent part, the Board found above that, as of October 
29, 1996, when the veteran underwent a VA examination, his 
PTSD was shown to be productive of no more than definite 
social and industrial impairment, consistent with a 30 
percent rating under the pre-November 7, 1996 rating 
criteria.  There is no further clinical evidence of his 
psychiatric status until he was seen at a VA outpatient 
clinic on April 1, 1999.  The RO has not had an opportunity 
to review those records.  Although there are several 
subsequent outpatient entries of record, the Board finds that 
the evidence is inadequate to determine whether PTSD 
currently warrants a rating different from 30 percent under 
the old or revised rating criteria.  

Thus, the case is remanded for the following:

1.  The veteran may submit any additional 
evidence relevant to his claim.  Also, if 
he believes that his employment 
difficulties have been due to PTSD, he 
should be asked to identify any employers 
from whom supporting evidence might be 
obtained by the RO.  The RO should then 
try to obtain information as to why the 
veteran's employment was terminated, any 
concession made due to his disability, 
and the number of hours worked per week.  

2.  The RO should obtain any private or 
VA records of psychiatric treatment or 
evaluation subsequent to June 10, 1999.  

3.  Thereafter, the veteran should be 
afforded a comprehensive psychiatric 
examination to determine the 
manifestations and severity of his PTSD.  
The claims folder and a copy of this 
remand must be made available to the 
examiner.  The examiner should report the 
veteran's subjective complaints and 
objective findings in detail and should 
note whether symptoms such as the 
following are present or absent: 
flattened affect; circumstantial,  
circumlocutory, or stereotyped speech; 
panic attacks more than once a week; 
difficulty in understanding complex 
commands; impairment of short- and long-
term memory (e.g., retention of only 
highly learned material, forgetting to 
complete tasks); impaired judgment; 
impaired abstract thinking; disturbances 
of motivation and mood; difficulty in 
establishing and maintaining effective 
work and social relationships.  The 
examiner also should address whether and 
to what extent the veteran's ability to 
establish or maintain effective or 
favorable relationships with people is 
impaired and whether and to what extent 
by reason of psychoneurotic symptoms, his 
reliability, flexibility and efficiency 
levels are reduced so as to result in 
social and industrial impairment.  If any 
disorder, including alcohol abuse, is 
diagnosed in addition to PTSD, the 
examiner should try to consider only the 
manifestations of PTSD in addressing the 
above matters.  Similarly, a GAF score 
should be provided, which, to the extent 
possible, should reflect only impairment 
resulting from PTSD.  

4.  Thereafter, the RO should review the 
case and determine whether a rating other 
than 30 percent is warranted subsequent 
to October 29, 1996, under either the old 
or revsied psychiatric rating criteria.  
See Fenderson.  If the benefit sought is 
not granted in full or to the veteran's 
express satisfaction, the case should be 
returned to the Board after issuance of a 
supplemental statement of the case.  The 
veteran need take no action until 
notified.  

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner. See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes). In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court. See M21-1, Part IV, paras. 8.44- 
8.45 and 38.02-38.03.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals







